Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 8/27/2021 is acknowledged.  Applicant has withdrawn claims 9, 18 as being drawn to a nonelected species.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  For example, the substrate of claim 6 is drawn to nonelected species IV, reading on Fig. 8.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor package.  However, the inventive concept is directed to an interface between stacked chips, as cited in claim 1, line 11.
Claim Objections
Claim 13 is objected to because of the following informalities:  "a portion the second".  For the sake of compact prosecution, claim 13 is interpreted as follows: “a portion the second” is equivalent to “a portion of the second”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-5, 7-8, 10-11, 13-15, 17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20200144224 A1).
Regarding independent claim 1, Lee discloses a semiconductor package (Fig. 21F), comprising: a substrate (113); a chip stack (159-1) disposed on the substrate, the chip stack comprising a plurality of first semiconductor chips (251-3; Fig. 15B) vertically stacked on the substrate; a second semiconductor chip (100c within 190, see [0377], Fig. 19E and 21F) disposed on the substrate and horizontally spaced apart from the chip stack; and a third semiconductor chip (159-2 and upper 52 within 190, Fig. 19E) disposed on the second semiconductor chip, wherein an upper portion of the second semiconductor chip (lower 52 within 100c) and a lower portion of the third semiconductor chip (upper 52 below 159-2) contain an insulating element (combined of upper and lower 52; [0365] “insulating bonding layer”), and the upper portion of the second semiconductor chip and the lower portion of the third semiconductor chip contact each other at an interface between the second semiconductor chip and the third semiconductor chip and constitute a single object formed of a same material (52, “direct bonding…oxide-to-oxide” [0379]).
Illustrated below are Figs. 15B, 19E, and 21F of Lee.

    PNG
    media_image1.png
    698
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    535
    649
    media_image3.png
    Greyscale

Regarding claim 2, Lee discloses a semiconductor package, wherein the insulating element comprises oxygen or nitrogen (oxygen i.e., silicon-oxide [0383]), the upper portion of the second semiconductor chip comprises oxide, nitride, or oxynitride of a semiconductor material constituting the second semiconductor chip (silicon oxide 52, [0383]), and the lower portion of the third semiconductor chip comprises oxide, nitride, or oxynitride of a semiconductor material constituting the third semiconductor chip (silicon oxide 52 [0383]).
Regarding claim 3, Lee discloses a semiconductor package (Fig. 21F), wherein a top surface of the chip stack and a top surface of the third semiconductor chip are located at a same level.
Regarding claim 4, Lee discloses a semiconductor package (Fig. 21F), wherein a top surface of the chip stack and a top surface of the third semiconductor chip are located at a same level.

Regarding claim 7, Lee teaches a semiconductor package (Fig. 19E), wherein the second semiconductor chip and the third semiconductor chip are electrically insulated from each other by the upper portion of the second semiconductor chip and the lower portion of the third semiconductor chip.
Regarding claim 8, Lee discloses a semiconductor package (Fig. 21F), further comprising: a mold layer (565) that surrounds the chip stack and the third semiconductor chip, wherein a top surface of the chip stack and a top surface of the third semiconductor chip are exposed from the mold layer.
Regarding claim 10, Lee discloses a semiconductor package (Fig. 19E), further comprising: a first metal pattern (6a within and at top of 100c) provided on a top surface of the second semiconductor chip; and a second metal pattern (upper 6a just below 159-2) provided on a bottom surface of the third semiconductor chip, wherein the first metal pattern contacts the second metal pattern at an interface between the first metal pattern and the second metal pattern, and the interface between the first metal pattern and the second metal pattern is located at a same level as the interface between the second semiconductor chip and the third semiconductor chip.
Regarding claim 11, Lee discloses a semiconductor package (Fig. 19E), wherein the first metal pattern and the second metal pattern constitute a single object formed of a same material (“copper-to-copper bonding” [0379]).

Regarding claim 14, Lee as applied to claim 13 discloses a semiconductor package (Fig. 19E), wherein a lower portion of the junction layer is an upper portion of the second semiconductor chip (upper portion of 52 within 100c), and an upper portion of the junction layer is a lower portion of the third semiconductor chip (lower portion of 52 within 159-2).
Regarding claim 15, Lee as applied to claims 14 and 13 discloses a semiconductor package (Fig. 19E), wherein the junction layer comprises oxide, nitride, or oxynitride (oxygen i.e., silicon-oxide [0383]) of a semiconductor material constituting the second semiconductor chip (silicon oxide 52, [0383]) and the third semiconductor chip (silicon oxide 52 [0383]).
Regarding claim 17, Lee as applied to claim 13 discloses a semiconductor package (Fig. 19E), further comprising a metal pattern (6a) provided in the junction layer.

Regarding claim 20, Lee as applied to claim 13 discloses a semiconductor package (Fig. 19E), wherein the portion of the second semiconductor chip, the junction layer, and the portion of the third semiconductor chip have a continuous structure such that there is no interface visible between the portion of the second semiconductor chip and the junction layer and between the junction layer and the portion of the third semiconductor chip is visible (“direct bonding” [0379]).
Claim Rejections - 35 USC § 103
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 10, 1 or 15, 14, 13 respectively above, and further in view of Chandhok (US 20210098360 A1).
Regarding claim 12, Lee as applied to claims 10 and 1 discloses a semiconductor package (Fig. 19E), wherein the first metal pattern and the second metal pattern are patterns parallel to a top surface of the substrate.
Lee fails to teach the first metal pattern and the second metal pattern are line-shaped patterns extended in a direction parallel to a top surface of the substrate.  However, Lee teaches the metal patterns function as interconnections (“metal pads…on the…interconnection” [0377]).
Chandhok discloses metal patterns in the same field of endeavor (102, 148; Fig. 1F).  Chandhok illustrates various shaped metal patterns functioning as interconnections and further teaches dimensions of metal patterns are a design choice ([0065] discloses many differing dimensions for 148).  One of ordinary skill in the art could have modified the shape of the metal 
Illustrated below is Fig. 1F of Chandhok.

    PNG
    media_image4.png
    324
    514
    media_image4.png
    Greyscale

Regarding claim 16, Lee as applied to claims 15, 14, and 13 discloses a semiconductor package (Fig. 19E), with oxygen or nitrogen in the lower portion of the junction layer, and oxygen or nitrogen in the upper portion of the junction layer (“silicon oxide” [0378]).
Lee fails to teach a concentration of oxygen or nitrogen in the lower portion of the junction layer decreases with increasing distance from the upper portion of the junction layer, and a concentration of oxygen or nitrogen in the upper portion of the junction layer decreases 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817